Citation Nr: 0523231	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  00-20 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Lisa L. Portnoff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 2002, the Board remanded this case to 
the RO to schedule a hearing.  A hearing was conducted in 
March 2003 before the undersigned at the RO in St. Louis, 
Missouri.  A transcript of the hearing testimony has been 
associated with the claims file.  

In October 2003 the Board remanded this matter for further 
development.  The requested development has been accomplished 
and the matter has been returned to the Board from the 
Lincoln, Nebraska RO for further appellate review.

In May 2005, the Board referred the veteran's case for a 
medical opinion, regarding the issue of service connection 
for a bilateral foot disability, under the VHA Directive 
2000-049; Veterans Claims Assistance Act of 2000 
(VCAA)(codified at 38 U.S.C.A. § 5100 et seq. (West 2002)); 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2004).  
Copies of that opinion were provided to the veteran and his 
representative.  In a June 2005 written communication the 
veteran indicated that he had no further argument or evidence 
to submit and requested that the Board proceed with the 
adjudication of his appeal.  


FINDINGS OF FACT

1.  Pes planus clearly and unmistakably preexisted the 
veteran's active service.

2.  Pes planus did not increase in severity beyond the 
natural progression and the currently manifested arthritis is 
not related to active service.  

3.  While on active duty, the veteran was treated for 
possible muscle strain and functional back pain.  

4.  The veteran's current low back disorder is unrelated to 
his in-service low back pain.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5102, 5103 and 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).  

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1111, 1131, 1153, 5102, 5103 
and 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).  

A.  Bilateral Foot Disability

The medical evidence shows that the veteran's pes planus 
preexisted service and was noted on examination at entry.  As 
such, the presumption of soundness does not apply and need 
not be rebutted.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(2003).  

The next question is whether the veteran's preexisting pes 
planus underwent an increase in severity during service.  The 
medical evidence does not show that the veteran's pes planus 
underwent an increase in severity during service.  First, 
there was no abnormality of the feet noted on examination at 
separation.  The February 2002 VA examiner indicated that 
physical examination in 1977 noted no foot problems, which 
was the end of the veteran's service period.  Second, the 
February 2002 VA examiner indicated that he was unable to 
document evaluation during the service period of time as no 
records indicated that the veteran was seen during this time.  
The Board therefore concludes that the competent medical 
evidence shows that there was no increase in severity of the 
veteran's bilateral pes planus during service and the 
presumption of aggravation does not arise.  38 C.F.R. § 3.306 
(2004).  

Turning to the veteran's osteoarthritis and hallux valgus, 
status post revision with fixation of the metatarsophalngeal 
joints of both great toes neither of these are shown during 
service or for many years after service.  They are too remote 
to be causally linked to service.  38 C.F.R. § 3.303(d).  The 
Board notes that the veteran's statements of history in the 
medical records, purporting to link his symptoms to service, 
are not competent evidence.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vets. App. 406, 409 (1995).

The Board notes that in November 1999 a private podiatrist 
indicated that the veteran's course of activities of standing 
or exercising required while in service accelerated the 
development of his osteoarthritic changes in his feet.  In 
April 2001 the same private podiatrist opined that the 
veteran's osteoarthritis of both feet was due to repeated 
recurring foot injuries during service as reported by the 
veteran.  In March 2003 the same private podiatrist believed, 
based on treating the veteran and the history provided by the 
veteran, that the veteran's osteoarthritis of the left and 
right great toes was related to service.  These opinions are 
weakened by the fact that they were not based on a review of 
the veteran's claims file or reliable medical history.  The 
Board is not bound to accept medical opinions, which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown 5 Vet. App. 177 (1993); Swann v. Brown 5 Vet. 
App. 299 (1993); Reonal v. Brown 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993); see also Owens v. 
Brown, 7 Vet. App. 429 (1995).  The private podiatrist's 
nexus opinions are based on an inaccurate factual premise, as 
the service medical records do not show that the veteran was 
seen for any complaints, injuries or treatment related to his 
feet.  

In June 2005 the VA Chief Podiatric Section wrote that based 
on radiographic reports (actual radiographs were not 
provide), the veteran had osteoarthritis of both first 
metarsal phalangeal joints (MTPJ).  Those joints were 
subsequently removed as part of a fusion procedure.  No other 
joints of the foot were involved based on the records 
provided.  The VA Chief Podiatric Section opined that it was 
very unlikely that the osteoarthritis of the veteran's first 
MTPJ occurred during his military service since it appeared 
that the most direct cause of this problem was gout, which 
was diagnosed in 1985 (8 years after his military service).  
The VA Chief Podiatric Section indicated that the outside 
podiatrist drew this same conclusion in his initial workup of 
the veteran on May 3, 1993.  During the examination the 
veteran also denied any history of injury or trauma to the 
area and did not mention his military service. 

The VA Chief Podiatric Section stated that the probability 
that there was a causal relationship to his military service 
was less likely than not.  The veteran's pes planus deformity 
if associated with pathologic pronation (unclear from the 
records), would lead to the development of hallux 
abductovalgus and/or hallux limitus.  Hallux limitus in turn 
results in osteoarthritis over time due to joint jamming.  
Shoes that are poorly fitted (too short, too wide) can hasten 
the development of these deformities.  The other major 
contributor to the timing of their development is the level 
of activity (i.e., the greater the amount of weight-bearing 
activity the faster these deformities develop).  If the 
veteran's reports of ill fitting shoes and a very high 
activity level during military service are correct, these 
factors could have hastened the development of these 
deformities and ultimately the development of osteoarthritis.  
However, in view of the fact that the veteran had multiple 
gout flares, the VA Chief Podiatric Section believed that the 
gout, and not his foot mechanics, was the primary cause of 
his osteoarthritis.  

The VA Chief Podiatric Section had the opportunity to review 
the entire record, and specifically dissociates the current 
osteoarthritis from active service.  Since, as indicated 
above, the VA medical opinion was not just based upon, and 
consistent with, the full record, but also predicated and was 
supported by clear rationale and medical comment, the Board 
considers this opinion more probative than the opinions 
provided by the private physician.  As the VA Chief Podiatric 
Section opinion was adverse to the veteran, the Board 
concludes that the greater weight of the evidence is 
therefore against the veteran's service connection claim for 
a bilateral foot disability.  See Ortiz v. Principi, 274 F. 
3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against the claim).  

B.  Low Back Disability

As an initial matter, the Board notes that the evidence does 
not show nor does the veteran contend that he sustained 
injury as a result of combat.  As such, the relaxed 
evidentiary requirements for combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).

The veteran's medical examination on entrance into service 
was negative for a low back disorder.  The veteran sought 
treatment for low back pain in service twice in September 
1975.  The impressions were possible muscle strain and 
functional back pain.  There is no further record of back 
complaint in service, and the separation medical history and 
examination reports of 1977 were negative for any back 
complaints or current findings.  

Post service private and VA medical records, dated between 
December 1978 and July 2004, show that the veteran was seen 
for low back pain in December 1978 and June 1996 and muscle 
strain in April 1996.  

The Board finds that the claim must be denied.  Service 
medical records show treatment for back symptoms without 
evidence of residuals, and no other findings pertaining to 
the claimed disability.  This appears to have been an acute 
condition, as evidenced by the lack of subsequent treatment 
during service, and the fact that his spine was clinically 
evaluated as normal in his separation examination report.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  The claimed disability is shown by 
competent evidence about one year and 9 months after service 
and not again until at least 1996.  This is approximately 18 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In addition, there is competent evidence showing that the 
veteran's a low back disability was not caused or aggravated 
by service.  The July 2004 VA examination diagnosis was 
sprain of the thoraco-lumbar spine.  The VA examiner opined 
that it was less likely than not that the veteran's current 
back problem was related to the two visits to his primary 
care physician, while he was on active duty.  Those two 
visits were for generalized muscle pain on one occasion and 
pain in the left trapezius muscle on the other.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  



C.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
disorders of the feet and low back that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
bilateral foot and low back disorders must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Notice (as required by 38 U.S.C.A. § 5103(a)) was 
accomplished in this case by a letter to the veteran from the 
RO dated in January 2002, wherein the RO essentially provided 
the appellant notice regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence had to be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  Specifically, regarding the first element of 
the notice, what evidence is necessary to substantiate the 
claim, in the January 2002 VCAA letter the RO identified what 
must the evidence show to establish entitlement to the 
benefits sought.  With respect to the second element of the 
notice, what evidence the VA will seek on the appellant's 
behalf, in the January 2002 VCAA letter the RO informed the 
appellant that they would make reasonable efforts to obtain 
evidence necessary to support the appellant's claim.  The RO 
informed the appellant that they would attempt to obtain such 
things as the appellant's medical records, employment 
records, or records from other federal agencies.  Regarding 
the third element of the notice, what evidence the appellant 
is expected to provide, in the January 2002 VCAA letter the 
RO identified what additional information or evidence was 
still needed from the appellant.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's July 2001 and October 2001 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the January 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In March 2000 prior to the enactment of the VCAA, 
the RO initially denied the claims on appeal.  The veteran 
was not provided VCAA notice until January 2002.  After the 
content-complying RO letter the veteran's claims were again 
considered by the RO in the June 2002 Hearing Officer 
decision and the August 2004 and January 2005 supplemental 
statements of the case.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  He was subsequently provided 
content complying notice and proper VA process.  Accordingly, 
any timing error is nonprejudicial.  See 38 U.S.C. § 
7261(b)(2).

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The RO has 
obtained the veteran's service medical records, post service 
private and VA medical records.  Pursuant to the Board's 
October 2003 remand the RO attempted to obtain the veteran's 
treatment records from the Employee Health Clinic at the VA 
Medical Center (Jefferson Barracks), St. Louis, Missouri, 
from March 1977 to January 1987 and medical records related 
to employment of the veteran from the U.S. Postal Service 
Bulk Mail Center at Hazelwood, Missouri, or other appropriate 
U.S. Postal Service facility and outpatient treatment records 
related to treatment of the veteran's feet and back from the 
VA Medical Center (Jefferson Barracks), St. Louis, Missouri, 
from March 1977 to January 1987.  

A May 2004 response from the U.S. Postal Service indicated 
that research of their files reveals no records on file for 
the veteran.  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency.  Such reasonable efforts will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  A follow-up 
request is not required if a response to the initial request 
indicates that the records sought do not exist or that a 
follow-up request for the records would be futile.  If VA 
receives information showing that subsequent requests to this 
or another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial 
request and, if the records are not received, at least one 
follow-up request to the new source or an additional request 
to the original source.  38 C.F.R. § 3.159(c)(1).

A December 2004 response from the VA Medical Center 
(Jefferson Barracks), St. Louis, Missouri, indicated that no 
employee records were found for the veteran for March 1977 to 
December 1987.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2004).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the veteran was afforded VA 
examinations.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Thus, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case as it pertain to the 
claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Service connection for a bilateral foot disability is denied. 

Service connection for a low back disability is denied. 




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


